Asch, J.
(dissenting in part). I disagree with the majority which finds "there is a lack of substantial evidence that an indebtedness procured in August of 1979 was an encumbrance placed on the property in connection with a sale which occurred nearly two years later”. Article 5 of the regulations of the Department of Finance disallows any deduction made on account of any lien or encumbrance placed on the property "in connection with the sale”. Actually, the documents and realities of contemporary real estate practice provide unequivocal support for the Department’s ruling that the mortgage was placed on the property in connection with the sale.
The loan agreement of August 8, 1979 was specifically incorporated by reference into the mortgage. It reads that the *314petitioner has advised Chemical of its intention to purchase the premises for $16,500,000 and convert it into a cooperative. The agreement further states that the petitioner (Borrower) has applied to Chemical for a mortgage loan “to partially finance Borrower’s acquisition of the Premises, the Conversion and the costs to be incurred by Borrower in connection with its marketing program with respect to the sale of stock and proprietary leases”. A cooperative corporation was to be organized. Subscription agreements and proprietary leases would be entered into by the cooperative and the purchasers of shares in the cooperative corporation. The plan of conversion was to be submitted to the Attorney-General within a nine-month period. This paperwork, as well as the nature of the transaction, make it clear that the $16,500,000 mortgage was placed on the real estate in connection with the sale by the petitioner to the cooperative corporation.
The period of intervening time between the procurement of the mortgage loan and the sale does not vitiate the connection between the two. The decades it took to complete the Great Pyramid at Giza did not break the nexus from the time the stone blocks were first placed, to completion. It is the plan that is significant, not the mere passage of time. Here, the loan agreement itself noted that a conversion plan was to be submitted to the Attorney-General within nine months after the loan. Subsequently, 10 amendments to the offering plan for the cooperative conversion were filed. All required the approval of the Attorney-General and depended on the expedition with which his office worked. Therefore, the fact that the actual sale to the cooperative corporation took place 21 months after the loan agreement is quite understandable. As a matter of fact, this time period certainly conforms to industry experience and was contemplated by the bank and petitioner herein.
Even if the evidence before the Finance Department were not overwhelming, its ruling must be upheld. Judicial review of a ruling made by a taxing authority is limited in scope (People ex rel. Hull v Graves, 289 NY 173). The. Court of Appeals has stated the standard for appellate review: “Where the interpretation of a statute or its application involves knowledge and understanding of underlying operational practices or entails an evaluation of factual data and inferences to be drawn therefrom, the courts regularly defer to the governmental agency charged with the responsibility for administration of the statute. If its interpretation is not irrational or *315unreasonable, it will be upheld” (Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459).
Where specific application of a broad statutory term is initially determined by the taxing agency pursuant to a delegation of authority from the Legislature, the reviewing court’s function is limited and the determination should not be disturbed unless clearly erroneous (see, Matter of Young v Bragalini, 3 NY2d 602, 605).
The burden of overcoming the correctness of tax assessments or exemption from taxation rests squarely on the taxpayer, and if there are any facts or reasonable inferences from the facts supporting the agency’s ruling, the court should sustain that ruling (Matter of Liberman v Gallman, 41 NY2d 774, 777).
Certainly, the determination by the Hearing Officer that the liens were placed on the property in connection with the sale to the cooperative corporation, and were therefore not deductible, was rational, not capricious, and, in fact, based on substantial evidence in the record.
Accordingly, I would confirm in toto the determination of the respondent Commissioner of Finance, dated September 19, 1986, and dismiss the petition.
Sandler, J. P., and Rosenberger, J., concur with Milonas, J.; Asch, J., dissents in part in an opinion.
Determination of respondent Commissioner of Finance dated September 19, 1986, annulled as to the consolidated mortgage of $9,954,474.91, and otherwise confirmed, without costs and without disbursements.